                           UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO

  UNITED STATES OF AMERICA,
                                                  Case No. 1:18-cr-00307-BLW

            Plaintiff,                            MEMORANDUM DECISION AND
                                                  ORDER
            v.

  KEVIN ALEXIS RIVAS-CARDENAS,

            Defendant.



                                          ORDER

       Pending before the Court is Government’s Motion to Dismiss Indictment. Dkt.

22. The Government proffers that it “has learned of new evidence that necessitates the

dismissal of the Indictment in the interest of justice.” Dkt. 22 at 2. Accordingly,

       IT IS ORDERED:

       1.        Government’s Motion to Dismiss Indictment (Dkt. 22) is GRANTED;

       2.        Defendant’s Motion to Suppress and Hearing Request (Dkt. 16) is

                 DENIED AS MOOT.

                                                 DATED: March 7, 2019


                                                 _________________________
                                                 B. Lynn Winmill
                                                 United States District Judge




MEMORANDUM DECISION AND ORDER - 1
